Exhibit 10.11

Marin Software Incorporated Executive Bonus Plan

The purpose of the Marin Executive Bonus Plan (the “plan”) is to incentivize
certain executives of Marin Software Incorporated (the “Company”) to achieve key
company objectives over an established period of time.

Certain employees of the Company (“participants”) designated by the Compensation
Committee of the Board of Directors (“the committee”), including the Company’s
named executive officers, are eligible to receive cash awards following the end
of a calendar year, based upon the attainment of performance objectives for that
year, the performance objectives of which consist of corporate objectives
established by the Committee for the calendar year in question. Unless
determined otherwise by the Committee, bonus amounts are generally targeted as a
percentage of the participant’s annual base salary as in effect at the
commencement of the calendar year to which the bonus relates.

Corporate objectives for each participant and their bonus for a fiscal year will
be determined by the committee in consultation with the Chief Executive Officer.
The weighting of the target bonus for a fiscal year among bonus objectives will
be set by the Committee. In order to be eligible to receive a bonus, the
participant must be employed and in good standing by the Company at the time the
bonus is paid, unless otherwise approved by the committee. Eligible employees
who are hired by the Company during a fiscal year will have their bonus amounts
pro rated to reflect the number of months they worked at the Company during the
year. The amount of any bonus may be adjusted based on the level of achievement
of targets, with the Company retaining the discretion to further adjust bonus
amounts. Participants on a leave of absence, extend vacation or sabbatical
longer than one month will be considered by the committee for a pro-rated bonus,
calculated on the percentage of the year worked, while taking into account
corporate and individual objectives while actively employed.

Other Provisions

Participation in this plan is not an agreement (express or implied) between the
participant and the Company that the participant will be employed for any
specific period of time, employment remains at-will. The participant and the
Company each may terminate the employment relationship at any time and for any
or no reason.

The Committee administers the plan in accordance with the plan’s provisions. The
committee will have all powers and discretion necessary or appropriate to
administer the plan and to control its operation, including, but not limited to,
the power to (i) determine which employees will be eligible, (ii) prescribe the
terms and conditions of awards, (iii) interpret the plan and the awards,
(iv) adopt such procedures as are necessary or appropriate to permit
participation in the Plan by employees who may be employed outside of the United
States, (v) adopt rules for the administration, interpretation and application
of the plan as are consistent therewith, and (vi) interpret, amend or revoke any
such rules. Any determination of performance, payment or other matter under this
plan by the Committee is final and binding. All bonus payments are subject to
applicable withholding taxes.



--------------------------------------------------------------------------------

Bonus payments, if any, under the plan represent unfunded and unsecured
obligations of the Company. No payments hereunder are intended to be deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as amended
(the “code”), and will be interpreted accordingly. Bonus payments are intended
to constitute short-term deferral payments under Section 409A of the code.

This summary highlights the principle features of the Marin Executive Bonus
Plan, but does not describe every situation that can occur. The Compensation
Committee and the Board of Directors retain the right to interpret, revise,
modify or delete the plan at its sole discretion at any time.